Citation Nr: 1823284	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent rating for right knee patellofemoral syndrome.

The Veteran testified at a Travel Board hearing before the undersigned in June 2011.  A transcript of the hearing is associated with the claims file.

In January 2013, April 2016, and May 2017, the Board remanded the instant claim for further development, and it now returns for appellate review.


FINDING OF FACT

The Veteran's right knee disability has been manifested by subjective complaints of occasional flare ups causing pain and objective findings of extension limited at most to 10 degrees and flexion limited at most to 95 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was provided pre-adjudication notice in January 2009 regarding how to substantiate his increased rating claims.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records, private treatment records, and VA treatment records, have been obtained.  He has also been examined (in April 2009, January 2013, June 2016, and July 2017).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his right knee disability.  There is no suggestion on the current record that there is any other evidence outstanding.  As such, no further development action is required.

Finally, in May 2017, the Board remanded the case and directed the AOJ to schedule the Veteran for a VA examination.  The AOJ did so and readjudicated the issues on appeal in a November 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Rating - Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant Diagnostic Codes for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

Diagnostic Code 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  However, where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to the minimum, 10 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other Diagnostic Codes pertaining to the knee include Diagnostic Code 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  Because Diagnostic Codes 5258 and 5259 have been interpreted as already contemplating limitation of motion of the knee generally (which means it contemplates limitation of flexion and extension), the law does not allow for a separate rating under Diagnostic Codes 5259 and 5260 and/or 5261, because that would be compensating the same limitation of motion more than once.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262, for knee replacement at Diagnostic Code 5055, and for ankylosis at Diagnostic Code 5256.  As the Veteran has not had a knee replacement, impairment of the tibia and fibula, or ankylosis, these codes are inapplicable.

III. Factual Background

The Veteran contends that the severity of his right knee disability warrants a rating higher than the currently assigned 10 percent.  Historically, service connection for his right knee disability was granted in a February 2006 rating decision, and a 10 percent rating effective May 29, 2005, was assigned.  The July 2009 rating decision currently on appeal continued the 10 percent rating.  The Veteran's right knee disability is evaluated pursuant to Diagnostic Code 5260 (limitation of flexion of the leg) for painful motion.  

For the reasons set forth below, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent at any time during the appeal period.

On VA examination in April 2009, the Veteran reported sharp, achy pain along the anterior lateral aspect of his right knee, which he stated could reach a severity of 10 on a scale of 10 at times.  He noted the occasional use of a brace to assist in support and said that walking, standing, or bending made his knee worse.  He said that he underwent physical therapy and injections to no avail.  He denied flare-ups.  

On physical examination, the Veteran had active and passive range of motion of the right knee from zero degrees of extension to 120 degrees of flexion.  The examiner noted complaints of pain with the last 10 degrees of motion, but did not indicate whether this referred to extension or flexion, or both.  The Veteran was able to perform repetitive movement without change in range of motion.  His knee was stable with varus and valgus stress, with a negative Lachman's test, negative anterior posterior drawer test, and negative McMurray's test.

In his April 2010 substantive appeal, the Veteran stated that his right knee disability manifested in stiffness, an inability to bend, difficulty walking, swelling, giving out, an inability to stand for a prolonged period, and popping and pain.  He stated that it sometimes locked or gave out.

At his June 2011 Board hearing, the Veteran indicated that he had received injections to his knees and took medication for pain.  He stated that he could not fully extend his knee nor "take it all the way back."  See Transcript at p. 6.  

A July 2011 VA treatment note reflects that the Veteran complained of constant, worsening, sharp, throbbing right knee pain.  He also said his knees gave out.

In a July 2012 statement in support of his claim, the Veteran stated that he had right knee pain and difficulty standing or sitting for a prolonged period of time.

He underwent another VA examination in January 2013.  The Veteran reported weight bearing lateral-sided knee pain, but denied locking or instability.  He denied experiencing flare-ups.  On physical examination, he had right knee flexion to 115 degrees with painful motion beginning at 95 degrees, and extension to 10 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion.  He had pain and tenderness of the right knee and full muscle strength.  Joint stability testing was normal, and there was no noted history of recurrent patellar subluxation/dislocation.  There was no evidence of a meniscal condition.

Magnetic resonance imaging (MRI) of the right knee from May 2013 shows that the Veteran had a large flap tear of the anterior horn of the lateral meniscus, extending to the posterior horn, a small meniscal cyst at the anterior margin of the lateral meniscus, and trace joint effusion.

The Veteran underwent a VA knee examination in June 2016.  The examiner noted diagnoses of patellofemoral syndrome of the right knee and right knee meniscal tear.  The Veteran stated that his knee symptoms included giving out, swelling, and stiffness, and said that injections and medications did not provide relief.  He reported flare-ups of the knees, describing that they occurred two times a week and lasted two to three hours.  He said the flare-ups were aggravated by standing for too long, walking too much, or bending.  He said that flare-ups were relieved by getting off his feet.  He said he could only walk one to two blocks while experiencing a flare-up and that during those times, activities were limited.

Range of motion testing showed flexion to 100 degrees and extension limited to 10 degrees.  Pain was noted on flexion but did not result in functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There were no findings of joint instability.  The examiner did note a meniscal condition in the form of a meniscal tear.

The examiner opined that the meniscal tear was less likely than not proximately due to or a result of the Veteran's service-connected right knee patellofemoral syndrome.  The rationale was that the symptoms of patellofemoral pain syndrome included a dull, aching pain in the front of the knee, while the symptoms of meniscus tears included pain, stiffness and swelling, catching or locking of the knee, a sensation of the knee giving way, and decreased range of motion.

The Veteran underwent another VA knee examination in July 2017.  The Veteran noted that the pain in his knee had worsened and flare-ups had become more frequent.  He described the flare-ups as including sharp, shooting pains and said that he avoided running, jumping, and prolonged standing.  Range of motion testing showed flexion to 120 degrees and extension at 0 degrees, with pain noted on exam on both flexion and extension but not causing any additional functional loss.  There was no evidence of pain with weight bearing.  The Veteran could perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  The examination was not conducted during a flare-up, and the examiner concluded that he was unable to say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  There was no noted history of recurrent subluxation or lateral instability, or recurrent effusion.  All joint stability tests were normal.  The examiner indicated that the Veteran did not have a meniscal condition.  

IV. Analysis

The Veteran is in receipt of a 10 percent rating pursuant to Diagnostic Code 5260 based on painful motion of the right knee.  After a thorough review of the record, the Board finds that a higher rating is not warranted.

During the appeal period, the Veteran's range of motion of flexion was shown, at its most limited when accounting for painful motion, to end at 95 degrees.  This does not warrant a compensable rating under Diagnostic Code 5260.  Additionally, extension, at its most limited, was shown to end at 10 degrees at the January 2013 and June 2016 VA examinations.  Pursuant to Diagnostic Code 5261, this would warrant a 10 percent rating, which does not change the Veteran's presently assigned rating for his right knee patellofemoral syndrome, since his currently assigning 10 percent rating is already based on limitation due to painful motion of the knee.  

Furthermore, the evidence shows subjective complaints of instability, as noted by the Veteran in various VA treatment records and at his VA examinations.  However, the VA examiners determined there was no objective evidence or history of right knee lateral instability or subluxation, as joint stability testing was within normal limits at each of the Veteran's four VA examinations during the appeal period.  Accordingly, those symptoms are contemplated by the Veteran's rating under Diagnostic Code 5261, and a separate rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability at any point during the appeal period.

The Board further notes the Veteran's report of "popping" of the right knee in his April 2010 substantive appeal.  A May 2013 MRI report and the June 2016 VA examiner noted the presence of a meniscal tear of the right knee.  However, the Veteran's meniscal tear was specifically ruled out as being due to his service-connected disability.  Thus, a separate compensable rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is not warranted.  

Likewise, the Board has considered whether a separate rating under Diagnostic Code 5259 governing symptomatic meniscal removal is warranted.  While the record reflects that the Veteran has a meniscal tear, there is no evidence of removal of the meniscus, which is required for a rating under Diagnostic Code 5259.  Furthermore, as noted above, the evidence does not suggest that such tear is related to the service-connected disability.  Diagnostic Code 5259 is not for application.  38 C.F.R. § 4.71a.

Additionally, the Board has considered the Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), addressing 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that he/she has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran).

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion, even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed.  Here, the Veteran denied experiencing flare-ups at his April 2009 and January 2013 examinations.  

When the Veteran has described his flare ups during the appeal, it appears to be in terms of the pain caused and his need to rest to become better.  At his June 2016 examination, the Veteran reported flare-ups of the right knee, describing that they occurred two times a week and lasted two to three hours; he said they were aggravated by prolonged standing or walking, or bending and that they were relieved by getting off his feet.  He further expressed that activities were limited during a flare-up and that during a flare-up, he could walk only one to two blocks.  On physical examination, he could perform repetitive use testing without additional function loss or range of motion after three repetitions.  Though testing was not conducted during a flare-up, it was noted that pain, weakness, fatigability and incoordination did not significantly limit functional ability with flare-ups.  At his July 2017 examination, the Veteran reported more frequent flare-ups that caused sharp, shooting pains.  Though not conducted during a flare-up, on examination, he was able to perform repetitive use testing without additional loss of function or range of motion.  Additionally, the examiner noted that there was no pain on passive range of motion testing of the right knee or on non-weight bearing testing of the right knee.  Thus, the Board observes that the examiners at both examinations elicited information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  
In the Mitchell case, the Court found that a veteran's contention that pain, even if experienced throughout the range of motion on examination, does not warrant a higher rating under the diagnostic codes providing ratings for limitation of motion. Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40 , 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.
Thus, flare-ups must be quantifiable and must result in limitation of motion or function beyond that contemplated by the already provided evaluation.  

Notably, regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344.  It stands to reason that the flare-up must be of such length as to establish that the overall impairment is more severe than currently evaluated, rather than a brief snapshot in time.  Here, the Veteran's statements regarding occasional flare ups would not warrant a higher evaluation based upon flare-ups since such flare-ups do not additionally limit function in a quantifiable way and are not of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.    

In sum, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of exacerbation or flare-ups are not quantifiable and not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, the spirit of 38 C.F.R. § 4.1, and the rule regarding stabilization of ratings.  

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


